IN THE COURT OF APPEALS OF IOWA

                                     No. 17-0669
                               Filed January 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT WILLIAM GILLILAND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winneshiek County, David P.

Odekirk, Judge.



      Robert      Gilliland   appeals   his   convictions   for   possession   of

methamphetamine, third offense, possessing pseudoephedrine with intent to

manufacture, and possessing lithium with intent to manufacture. AFFIRMED.




      Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Zachary C. Miller, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                         2


BOWER, Judge.

       Robert    Gilliland   appeals    his   convictions    for   possession     of

methamphetamine, third offense, in violation of Iowa Code section 124.401(5)

(2017); possessing pseudoephedrine with intent to manufacture, in violation of

Iowa Code section 124.401(4)(b); and possessing lithium with intent to

manufacture, in violation of Iowa Code section 124.401(4)(f). We find the district

court did not abuse its discretion by sentencing Gilliland to five years in prison.

We preserve Gilliland’s claim of ineffective assistance of counsel for possible

postconviction proceedings. We affirm Gilliland’s convictions.

   I. Background Facts and Procedures

       On April 2, 2016, the Decorah Police Department received a call about a

suspicious purchase of a lye-based drain cleaner.        After purchasing the lye,

Gilliland and a woman he was with left the store and drove away in a blue van. A

Decorah police officer responded to the call, located the van, and stopped it for

equipment violations.    The woman was driving the van, Gilliland sat in the

passenger seat, and two young children sat in the back seats.

       The woman was arrested for operating while intoxicated, and the officer

decided to impound the van.      The officer asked Gilliland to exit the vehicle.

Gilliland appeared agitated, nervous, and shaky. He handed the officer a box of

Claritin-D. The officer asked Gilliland to empty his pockets, but Gilliland refused.

Gilliland reached inside his jacket and placed or moved something. The officer

noted this, and Gilliland allowed the officer to remove the item. It was an M&M

package with electrical tape along the bottom. Gilliland allowed the officer to pat

him down.    The officer did and found a metal tin, which he removed from
                                           3


Gilliland’s pocket. Gilliland then revoked his consent to be searched. The officer

placed Gilliland in handcuffs, and, found a key, a pocketknife, and several

baggies containing white powder on Gilliland. When the metal tin was opened it

contained white powder residue. Both substances were later confirmed to be

methamphetamine.

       Inside the van the officer found two bottles of lye-based drain cleaner, a

package of pseudoephedrine, two packages of lithium batteries, and coffee filters

with methamphetamine residue on them.                     Gilliland admitted he used

methamphetamine       and    informed     the   officer    he   did   not   like   to   buy

methamphetamine but preferred to make and use his own.

       On February 21, 2017, Gilliland appeared and plead guilty to possessing

methamphetamine, third offense, possessing pseudoephedrine with intent to

manufacture, and possessing lithium with intent to manufacture. He requested

probation in order to pursue substance-abuse treatment. On April 18, Gilliland

was sentenced. The State argued for suspended concurrent five-year prison

sentences with two to five years of probation. Gilliland made the same request.

       The district court noted it had considered the plea agreement, the nature

of the offense, Gilliland’s age, prior criminal record, employment, family

circumstances and “other matters outlined in the Presentence Investigation

Report.”    Focusing on Gilliland’s lengthy criminal record the district court

sentenced him to five years in prison on each count to be served concurrently.

Gilliland filed his appeal on April 26.
                                        4


   II. Standard of Review

      If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second-guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553. “In other words, the district court did not abuse

its discretion if the evidence supports the sentence.” Id. Claims of ineffective

assistance of counsel are reviewed de novo. Ledezma v. State, 626 N.W.2d

134, 141 (Iowa 2001).

   III. Sentencing

      Gilliland claims the district court abused its discretion by sentencing him to

prison instead of suspending his sentence and placing him on probation.

Gilliland points out he will be less likely to receive substance-abuse treatment

while incarcerated. He also points out he will be unable to be employed and will

not be able to provide support to his two children or “pay back his debt to

society.” Gilliland additionally claims he should have been given probation and

suspended sentences as he “was expressing a desire to make a substantial

change in his life and address his need for substance abuse treatment.”

      The district court listed the specific and permissible considerations used to

come to a sentencing decision, which we have set forth above. We find the

district court gave adequate reasons to sentence Gilliland to prison. The district

court’s decision was based on reasonable and valid considerations, and we find

no abuse of discretion. See Seats, 865 N.W.2d at 552.
                                          5


   IV. Ineffective Assistance

       Gilliland also claims trial counsel was ineffective for failing to challenge the

search and seizure. We find the record before this court is not adequate to

resolve this claim. Therefore, we affirm Gilliland’s conviction but preserve his

claim of ineffective assistance of counsel for possible postconviction-relief

proceedings.    See State v. DeCamp, 622 N.W.2d 290, 296 (Iowa 2001)

(“Ineffective assistance of counsel claims presented on direct appeal are typically

preserved for [postconviction-relief] proceedings to allow for a full development of

the facts surrounding the conduct of counsel.”).

       AFFIRMED.